Citation Nr: 0828386	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-00 276A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lung disability, 
claimed as secondary to exposure to asbestos and/or toxic 
chemicals.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for a disability 
manifested by nerve damage.

6.  Entitlement to service connection for a hear disability 
manifested by arrhythmia, to include as secondary to exposure 
to asbestos and/or toxic chemicals.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1964 to October 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for PTSD is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDINGS OF FACT

1.  A lung disability was not manifested in service and such 
disability is not currently shown.

2.  A right ankle disability was not manifested in service 
and such disability is not currently shown.

3.  A skin disability was not manifested in service; any 
current skin disability is not shown to be related to the 
veteran's service.

4.  The veteran is not shown to have a disability manifested 
by nerve damage.

5.  An abnormal heart rhythm was not manifested in service; a 
preponderance of the evidence is against a finding that any 
current disability manifested by abnormal heart rhythm is 
related to the veteran's active service.

CONCLUSIONS OF LAW

1.  Service connection for a lung disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).

2.  Service connection for a right ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).

3.  Service connection for a skin disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).

4.  Service connection for a disability manifested by nerve 
damage is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).

5.  Service connection for a disability manifested by an 
abnormal heart rhythm (claimed as heart disability) is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

By a letter in July 2004, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claims.  
Although complete VCAA notice was not provided prior to the 
initial adjudications in these matters, the veteran has had 
ample opportunity to supplement the record following notice.  
The claims were reajudicated after all essential notice was 
given.  See January 2008 supplemental statement of the case 
(SSOC).  He is not prejudiced by any notice deficiency, 
including in timing.  While he was not provided timely notice 
regarding disability ratings or effective dates of awards 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
this decision does not grant service connection; neither the 
rating of a disability nor the effective date of an award is 
a matter for consideration herein.  A May 2008 letter 
ultimately provided such notice.

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  He has not identified any 
pertinent evidence that is outstanding (he noted in April 
2006 correspondence that he had no additional evidence to 
submit).  The veteran was afforded a VA examination for lung 
disability.  The Board has considered whether a VA 
examination or medical opinion is necessary with respect to 
the other disabilities at issue.  Because there is no 
competent evidence of current right ankle disability or nerve 
damage; or, any competent evidence that suggests any current 
skin or heart disabilities might be related to service, the 
Board finds that a VA examination or medical opinion is not 
necessary.  See 38 C.F.R. § 3.159(c)(4)(i)(A).  VA has met 
its assistance obligations.  The Board will proceed with 
appellate review.  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lung Disability, Right Ankle Disability; Disability 
Manifested by Nerve Damage:

The veteran's service personnel records note that he served 
as a fireman and boiler technician on the USS Ticonderoga; 
exposure to asbestos has been conceded.  The veteran's STRs 
contain no mention of complaints of, or treatment for, lung 
or right ankle disability or nerve damage.  On service 
separation examination, no pertinent abnormalities were found 
on clinical evaluation.

Postservice records from 1996 to 2003 do not mention 
complaints or treatment pertaining to a lung disability, a 
right ankle disability, or nerve damage.

On September 2006 VA respiratory examination, the veteran 
reported that he has a cough in the morning, which he feels 
is secondary to postnasal drip.  He reported that the cough 
is mostly dry with occasional clear sputum.  He denied 
hemoptysis, anorexia, or dyspnea on exertion.  He denied 
having to use pulmonary treatment, supplemental oxygen or 
nebulizers.  He smoked one pack of cigarettes per week, and 
had done so for the past 25 years.  Physical examination 
revealed that the veteran was well appearing, well-nourished, 
and in no acute distress.  His lung sounds were clear and 
unlabored.  His extremities did not exhibit cyanosis, 
clubbing or edema.  Chest X-rays revealed "no radiographic 
changes to suggest asbestos exposure; no acute process 
seen."  The pulmonary function test (PFT) was normal.  The 
examiner opined that the veteran did not have any evidence of 
pulmonary disease related to his asbestos exposure.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disabilities for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The record contains no competent evidence that the veteran 
now has any of these disabilities for which service 
connection is sought.  A right ankle disability or a 
disability manifested by nerve damage is not shown in the 
medical records associated with the veteran's claims file, 
and he has not identified any treatment provider whose 
records might show such disabilities.  While asbestos 
exposure in service has been conceded, a chest x-ray was 
negative, PFT was normal, and a VA examiner noted that no 
active lung disease was shown.

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has a lung or right ankle disability or a 
disability manifested by nerve damage, nor has he identified 
any treatment provider who might substantiate that he has any 
such disability.  Thus, with respect to these disabilities, 
the initial threshold requirement necessary to substantiate a 
service connection claim, competent (medical) evidence of 
current disability, is not met.  Accordingly, these claims 
must each be denied.

Skin disability:

The veteran's STRs, to include his service separation 
examination report, do not show any complaints, findings, 
treatment or diagnosis pertaining to a skin disability.  
Postservice medical records from 1996 to 2003 include a July 
2003 record which shows a diagnosis of psoriasis.

The record shows the veteran has a skin disability; psoriasis 
has been diagnosed.  However, there is no evidence that such 
disability was manifested in service.  Accordingly, service 
connection for the skin disability/psoriasis on the basis 
that it became manifest in service and persisted is not 
warranted.  Furthermore, there is no evidence that such 
disability is related to (was incurred in or aggravated by) 
the veteran's service.  The competent (medical) evidence of 
record, reports of private treatment from 1997-2003, does not 
support the allegation of a nexus between the veteran's 
psoriasis and his service.  Significantly, there is no 
competent evidence that the veteran's skin disability was 
manifested prior to July 2003.  Such a long interval between 
service and the initial postservice clinical manifestation of 
the disability for which service connection is sought (some 
36 years) is, of itself, a factor weighing against a finding 
of service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000).  

Disability Manifested by Abnormal Heart Rhythm (claimed as 
heart disability):

The veteran's STRs, to include his service separation 
examination report, show no complaints of or treatment for 
abnormal heart rhythm or any heart disability.  Postservice 
medical records (to include EKGs and Echocardiograms) from 
1996 to 2003 show treatment for episodes of unexplained chest 
pain, palpitations, radiating pain to right and left arms, 
and shortness of breath.  A July 1997 record shows a 
diagnosis of paroxysmal atrial fibrillation.  An April 1999 
record notes the veteran's atrial fibrillation.  The 
physician notes that the veteran's chest pain is unlikely due 
to coronary artery disease.  

It is not in dispute that the veteran has an abnormal heart 
rhythm (claimed as heart disability).  However, there is no 
evidence that such was manifested in service.  Accordingly, 
service connection for a disability manifested by abnormal 
heart rhythm on the basis that such disability became 
manifest in service and persisted is not warranted.  
Furthermore, as there is no evidence that heart disease was 
manifested in the first postservice year, service connection 
for such disability on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. § 1112) is also not warranted.  

The veteran may still establish service connection for a 
heart disability manifested by arrhythmia by affirmatively 
showing, with competent (medical) evidence, that such 
disability is related to (was incurred in or aggravated by) 
his service.  The record does not include any such evidence.  
The competent (medical) evidence of record, consisting of 
private records from 1996-2003, does not support that there 
is a nexus between any current heart disability manifested by 
arrhythmia and the veteran's service.  Significantly, there 
is no competent evidence that an arrhythmia was manifested 
prior to July 1997.  Again, such a long interval between 
service and the initial postservice clinical manifestation of 
the disability for which service connection is sought (here 
some 30 years) is, of itself, a factor weighing against a 
finding of service connection.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).

Because the veteran is a layperson, his own beliefs that his 
skin disorder (psoriasis) or a heart disorder manifested by 
arrhythmia is related to service are not competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
preponderance of the evidence is against these claims.  
Accordingly, they must be denied.


ORDER

Service connection for a lung disability to include as 
secondary to asbestos exposure/toxic chemicals is denied.

Service connection for a right ankle disability is denied.

Service connection for a skin disability (psoriasis) is 
denied.

Service connection for a disability manifested by nerve 
damage is denied.

Service connection for a heart disability manifested by 
arrhythmia is denied.


REMAND

The VCAA and the regulations implementing it apply in this 
matter.  The veteran seeks service connection for PTSD.  
While the RO issued a VCAA notice letter in July 2004, such 
letter did not address what the evidence must show to 
substantiate a claim of service connection for PTSD.  
Consequently, there is a due process deficiency which must be 
corrected.

Pertinent records (VA records which show a diagnosis of PTSD) 
have been associated with the claims file, but have not been 
considered by the RO.  Under governing caselaw, the Board has 
no recourse but to remand this matter for RO initial 
consideration of the additional evidence.  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following:

1.  The RO should send the veteran a 
letter providing the notice required under 
the VCAA, as outlined in Pelegrini and 
Dingess, supra, specifically addressing 
what evidence is necessary to substantiate 
a claim of service connection for PTSD.  
He should have opportunity to respond.

2.  The RO should arrange for any further 
development suggested by the veteran's 
response (to include ordering a nexus 
examination, if necessary).  Then the RO 
should readjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate SSOC, and afford the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


